Citation Nr: 0000171	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection pursuant to 38 U.S.C.A. 
§ 1117 (West Supp. 1999) for undiagnosed illness manifested 
by signs or symptoms involving the respiratory system in a 
Persian Gulf War veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active air service from December 1985 to 
July 1991, including verified service in the Southwest Asia 
theater of operations during the Persian Gulf War from August 
1990 to March 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating determinations by the 
Phoenix and Los Angeles Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

Entitlement to service connection for an undiagnosed illness 
due to exposure to Anthrax vaccine has been denied by rating 
decisions in October 1995 and September 1997.  A careful 
review of the current evidentiary record does not disclose to 
the Board any document which indicates an intention by the 
appellant to pursue an appeal with respect to the Anthrax 
exposure issue and which would, therefore, constitute a 
timely notice of disagreement with respect to the 
aforementioned rating actions (see 38 C.F.R. §§ 20.201, 
20.302(a) (1999)).  These rating actions therefore appear to 
be administratively final as to the claimed residuals of 
Anthrax vaccine exposure (see 38 U.S.C.A. § 7105(c) (West 
1991)).  

However, the Board also notes that legislation was enacted 
recently which, in part, added 38 U.S.C.A. § 1118 (West Supp. 
1999).  This new statute may possibly be relevant to the 
Anthrax claims, although as yet the necessary implementing, 
or even proposed, regulations do not appear to have been 
published.  Consequently, this matter is referred to the 
attention of the RO for review and appropriate further 
action, if any.  

The additional issues of service connection for a disability 
manifested by muscular spasms in the back and neck, and for 
carpal tunnel syndrome of the right wrist, are also included 
in the remand portion of this decision for the reasons set 
forth below.  


REMAND

In a written statement addressed to and received by the Los 
Angeles RO in August 1998, the appellant stated that, with 
respect to the issues set forth on the cover page of this 
decision, he was "requesting that an appeals hearing be 
arranged so that I can meet with the panel and discuss my 
case."  The Board interprets this statement as a request by 
the appellant for a personal hearing at the RO before a 
Rating Board (or, if this is not possible, before a Hearing 
Officer).  The RO has unfortunately not responded to this 
hearing request, and it has certified the appeal to the Board 
on VA Form  8 in September 1999 with the inaccurate notation 
that no hearing had been requested by the appellant.  Due 
process requires that this appeal be remanded to the RO so 
the requested hearing can be held prior to further review by 
the Board.  

In addition, the Board notes that the issues of service 
connection for a disability manifested by muscular spasms of 
the back and neck, and for carpal tunnel syndrome of the 
right wrist, were denied by rating decision in November 1998.  
The appellant was notified of these adverse actions by letter 
on December 11, 1998.  Subsequently, in its written 
presentation to the Board, dated November 10, 1999, his 
representative has advanced arguments in support of the two 
aforementioned claims by the appellant.  The Board finds that 
this written communication can be construed as a timely 
notice of disagreement with the November 1998 rating action 
with respect to these two issues (see 38 C.F.R. §§ 20.201, 
20.302(a)).  A statement of the case addressing these two 
issues has not yet been issued, and a remand is necessary for 
this purpose, as well.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative on the issues of 
entitlement to service connection for a 
disability manifested by muscular spasms 
of the back and neck, and for carpal 
tunnel syndrome of the right wrist.  The 
appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on these issues by filing a 
substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  If, and only if, an appeal 
is perfected on one or both of these 
issues, should they be returned to the 
Board.  

2.  The RO should also schedule the 
appellant for a personal hearing before a 
Rating Board (or, if this is not 
possible, before a Hearing Officer) on 
the issues listed on the cover page of 
this decision.  A copy of the transcript, 
if any, of this hearing should be 
incorporated into the claims file; and, 
if necessary, the RO should readjudicate 
the claims already in appellate status 
based upon testimony received at the 
hearing.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



